Citation Nr: 1545256	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  13-35 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Esquire


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to November 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Although the record reflects that the Veteran now lives in Florida, and a transfer of jurisdiction to the St. Petersburg, Florida RO was suggested by the Phoenix RO in an April 2015 deferred rating decision, jurisdiction remains with Phoenix at present as noted in subsequent documents generated by the Phoenix RO and in VA's Veterans Appeals Control and Locator System (VACOLS).

Although the Veteran initially requested a hearing before the Board, he withdrew his request in May 2015 correspondence to VA.

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is unemployable due to his service-connected disabilities which are traumatic brain injury (TBI) with memory loss and dizziness, rated as 70 percent disabling; corneal scarring status post corneal transplant with retinal detachment left eye, rated as 30 percent disabling; TBI manifested by headaches, rated as 30 percent disabling; and scars, minimally disfiguring, left upper lip, left eyebrow and left eyelid, rated as 10 percent disabling.  His combined disability rating is 90 percent.

The Veteran argues in essence that the service connected disabilities are currently worse than indicated in the VA examinations associated with this claim and in fact preclude employment.  He was let go from a job in 2009 that he held since 2000, and while the employer has indicated that this was due to a downturn in the economy, he reports it was due to his repeated problems dealing with people based on his TBI symptoms.  His attorney has argued in multiple written statements to VA that the January 2010 TBI examination report is based on inaccurate premises and yielded inaccurate conclusions.  He observes that the examiner did not rely upon evidence to conclude that the Veteran could perform sedentary work, but rather supported his opinion with mere conjecture.  While the Veteran has been found disabled under Social Security Administration standards based on other disabilities, it is argued that he is in fact unable to work due to the combined effects of his service-connected disabilities.

The most recent examinations in this case include the TBI examination dated in January 2010 with addendum in June 2010, as well as scar, eye examinations at that time.  

Considering the arguments set forth by the Veteran and his attorney, as well as the occupational and medical evidence of record, the Board finds that the examination record is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran should therefore be afforded VA medical examinations to provide a current picture of his functional impairment resulting from his service-connected disabilities.  Additionally, as he is receiving treatment at VA medical facilities for these disabilities, updated treatment records dated since April 2015 should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records dated since April 2015 and associate them with the claim.

2.  Schedule the Veteran for appropriate examinations to determine the current severity of his service-connected TBI with memory loss and dizziness, corneal scarring status post corneal transplant with retinal detachment left eye, TBI manifested by headaches, and scars, minimally disfiguring, left upper lip, left eyebrow and left eyelid.  A review of VBMS and Virtual VA record must be conducted.  Any indicated studies should be performed.  

The examiners are asked to elicit a history from the Veteran regarding his education, training, and work history.  The examiner must also provide an opinion as to the functional impairments caused by the service-connected disabilities, and only his service-connected disabilities, with regard to his ability to perform tasks, including sedentary and physical tasks.  

3.  Thereafter, adjudicate the Veteran's claim for TDIU due to the combined effects of his service-connected TBI with memory loss and dizziness, corneal scarring status post corneal transplant with retinal detachment left eye, TBI manifested by headaches, and scars, minimally disfiguring, left upper lip, left eyebrow and left eyelid.  If a complete grant of the benefits sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  The Veteran and his attorney-representative should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




